Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25th, 2022 has been entered.
 
Response to Amendment
The amendment filed May 25th, 2022 does not place the application in condition for allowance.
The rejections over Wu are withdrawn due to Applicant’s amendment.
The objections of claims 1-22 are withdrawn due to Applicant’s amendment.
The 112(b) rejections over claims 10-11 are withdrawn due to Applicant’s amendment.
New grounds for rejections follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “said stem being extendable/retractable from/into”.  Is the stem extendable and retractable or both?  Is the stem extendable from and into the cylinder or retractable from and into the cylinder?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a position transducer and/or limit switch”.  Does the actuator have a position transducer and a limit switch or only one?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “at least one pair of brackets integral in rotation or angular displacement with said at least one shaft and extending from positions of the same offset along the respective main axis of longitudinal extension”.  Positions of the same of what?  Appropriate action is required.

Regarding Claim 20, Applicant recites, “said stem being extendable/retractable from/into”.  Is the stem extendable and retractable or both?  Is the stem extendable from and into the cylinder or retractable from and into the cylinder?  Appropriate action is required.

Regarding Claim 21, Applicant recites, “a stem which can be inserted/disinserted in/from”.  Is the stem insertable or disinsertable or both?  Is the stem inserted in and from the cylinder or disinserted from and into the cylinder?  Is this the same actuator already recited in the preceding claim or a new element entirely? Appropriate action is required.

Regarding Claim 21, Applicant recites, “is about 3-6 mm/s, for example 4 mm/s”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation 3-6 mm/s, and the claim also recites 4 mm/s which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 23, Applicant recites, “said stem being extendable/retractable from/into”.  Is the stem extendable and retractable or both?  Is the stem extendable from and into the cylinder or retractable from and into the cylinder?  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1).

In view of Claim 1, Kresse et al. teaches a photovoltaic plant (Figure 1) comprising:
a plurality of units each have a respective photovoltaic panel (Figure 1, #20);
a support structure of said plurality of units designed to support the plurality of units at a distance from the ground (Figure 1, #40);
further comprising at least one motor (Figure 4, #160 & Paragraph 0086) and motion transmission means from said at least one motor to at least two units, so that by activating only one motor (Paragraph 0044) it is possible to control substantially simultaneously the inclination in an east west direction of said at least two units (Paragraph 0003);
wherein said motion transmission means comprise at least one shaft arranged or aligned in a north-south direction (Paragraph 0003 – if the panels are arranged to track the sun from east to west, the shaft that is arranged orthogonal to the panels would be aligned in a north-south direction), said at least one shaft being actuatable in rotation by said at least one motor and being integral in angular displacement or inclination with said at least two units, so that by activating said at least one motor the rotation of said at least one shaft is determined and thus the angular displacement towards east or west of said at least two units is controlled (Figure 15 & Paragraph 0081);
wherein said at least one shaft includes several sections connected to each other (Figure 4A & Paragraph 0083);
wherein said at least one shaft rotates around a respective main axis of longitudinal extension (Paragraph 0070);
further comprising at least one actuator comprising a cylinder and a stem, said stem being extendable from the cylinder and retractable into the cylinder, where said at least one motor controls the extension from the cylinder and the retraction from the cylinder (Figure 10-11 & Paragraph 0066-0067).
What Kresse et al. does not disclose is at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units.
Orioli et al. teaches at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units (Figure 2, #13 & #18).  Orioli et al. teaches that the object of the invention allows a connection between a support element and tubular element of the support structure to be more rigid (Page 6, Lines 1-4) and that the axis of rotation of the tracker is positioned at the center of gravity of the structure itself so as to make the apparatus balanced with respect to the rotation and therefore minimize efforts and torsional deformations during rotation due to the weight itself of the part of the structure in rotation (Page 7, Lines 15-24).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lever of Orioli et al. in Kresse et al. photovoltaic plant such that at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units for the advantages of having at least a more rigid structure that minimizes torsional deformations.

In view of Claim 3, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1. Kresse et al. teaches at least one motor is supported by a support component or frame integral with said support structure (Figure 4, #160).

In view of Claim 4, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1. Kresse et al. does not specify the at least one motor is supported at a height of about 0.8-1.2 meters above the ground.  
However, absent a showing of criticality of unexpected results, it would be obvious to support the motor at a height as claimed, based upon the desired positioning of the photovoltaic system.

In view of Claim 10, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kresse et al. teaches at least one unit comprises a pair of beams or longitudinal members set apart from each other and supporting said at least one photovoltaic panel (Figure 3, #32 & Paragraph 0050).

In view of Claim 11, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 10.  Kresse et al. teaches at least one photovoltaic panel constitutes a connection structure between the pair of longitudinal members (Figure 2, #34).

In view of Claim 18, Kreese et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kreese et al. teaches at least one motor designed to vary the inclination in the east-west direction of said units by angle or arc of maximum angular displacement greater than 80° (Figure 15).

In view of Claim 20, Kresse et al. teaches a photovoltaic plant (Figure 1) comprising:
a plurality of units each have a respective photovoltaic panel (Figure 1, #20);
a support structure of said plurality of units designed to support the plurality of units at a distance from the ground (Figure 1, #40);
further comprising at least one motor (Figure 4, #160 & Paragraph 0086) and motion transmission means from said at least one motor to at least two units, so that by activating only one motor (Paragraph 0044) it is possible to control substantially simultaneously the inclination in an east west direction of said at least two units (Paragraph 0003);
wherein said motion transmission means comprise at least one shaft arranged or aligned in a north-south direction (Paragraph 0003 – if the panels are arranged to track the sun from east to west, the shaft that is arranged orthogonal to the panels would be aligned in a north-south direction), said at least one shaft being actuatable in rotation by said at least one motor and being integral in angular displacement or inclination with said at least two units, so that by activating said at least one motor the rotation of said at least one shaft is determined and thus the angular displacement towards east or west of said at least two units is controlled (Figure 15 & Paragraph 0081);
wherein said at least one shaft includes several sections connected to each other (Figure 4A & Paragraph 0083);
wherein said at least one shaft rotates around a respective main axis of longitudinal extension (Paragraph 0070);
further comprising at least one actuator comprising a cylinder and a stem, said stem being extendable from the cylinder and retractable into the cylinder, where said at least one motor controls the extension from the cylinder and the retraction from the cylinder (Figure 10-11 & Paragraph 0066-0067).
What Kresse et al. does not disclose is at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units.
Orioli et al. teaches at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units (Figure 2, #13 & #18).  Orioli et al. teaches that the object of the invention allows a connection between a support element and tubular element of the support structure to be more rigid (Page 6, Lines 1-4) and that the axis of rotation of the tracker is positioned at the center of gravity of the structure itself so as to make the apparatus balanced with respect to the rotation and therefore minimize efforts and torsional deformations during rotation due to the weight itself of the part of the structure in rotation (Page 7, Lines 15-24).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lever of Orioli et al. in Kresse et al. photovoltaic plant such that at least one lever having one end pivotably connected to the stem and an opposite end connected to the at least one shaft, said angular displacement of the at least one level causing rotation of the said at least one shaft to control the inclination in the east-west direction of the at least two units for the advantages of having at least a more rigid structure that minimizes torsional deformations.

In view of Claim 24, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kreese et al. teaches at least one photovoltaic panel comprises active double-sided cells (Paragraph 0048).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Wu (US 2015/0214885 A1).

In view of Claim 2, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Kresse et al. does not disclose that at least one unit of said plurality of units is inclined so that at least one respective photovoltaic panel is facing or position so as to be facing south, therefore with its own lower end closer to the south than a respective upper end.
Wu teaches at least one unit of said plurality of units is inclined so that at least one respective photovoltaic panel is facing or position so as to be facing south, therefore with its own lower end closer to the south than a respective upper end for the advantage of receiving sunlight in a balanced manner in winter and summer, wherein in a region where the sunlight angle notably varies in winter and summer, the power generation efficiency may be increased by more than 25% by means of configuring the inclination angle in the south-north direction (Figure 1 & Paragraph 0044).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one unit of said plurality of units is inclined so that at least one respective photovoltaic panel is facing or position so as to be facing south, therefore with its own lower end closer to the south than a respective upper end as disclosed by Wu in modified Kresse et al. photovoltaic plant for the advantages of receiving sunlight in a balanced manner in winter and summer and increasing the power generation efficiency.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Poivet (US 2020/0036325 A1). 

In view of Claim 6, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kresse et al. teaches said motor is an electric motor (Paragraph 0044) and a gearmotor is then provided for the motion from said motor to at least one actuator (Paragraph 0021).
What Kresse et al. does not disclose is the speed of advancement or extension and retraction of said stem in said cylinder is 3-6 mm/s.
Poivet discloses a motor and actuator that is used to adjust the extension/retraction of a cylinder and that any type of extension/retraction speed can exist (Paragraph 0157).  Poivet discloses that this system can be used to input certain tracking functions such as move the tilting roof or in some cases other active parts to a specified angle, position or setting, e.g., go to a certain tilt angle, go to the max angle, define a clearance level, run one or more cycles of predefined behaviors (e.g., go to the max right, then max left and back, set a specific clearance level, set angle tilt limits or movement limits, define or modify the automatic sun-tracking system, define what to do at night and when (e.g., stay where it is, go to a pre-determined position, go the next morning's position, etc.), define the movement speed, define how often and how much the tilt angle or the position is updated based on the driving parameter (e.g., define how often to move in order to track the sun, either measured in time or in angle), define what to do in case of strong wind, define what strong wind is and how it is measured, define what data to export, store, etc., and many other parameters or settings (Paragraph 0094) wherein the system can tilt to let snow fall off the structure, tilt to facilitate cleaning operations, tilt to optimize nightly lighting, and tilt to certain angles in case of fire (Paragraph 0093).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the tracking program of Poivet in Kreese et al. PV plant for the advantages of being able to move the cylinder at any type of speed such that the system can tilt to let snow fall off the structure, tilt to facilitate cleaning operations, tilt to optimize nightly lighting, and tilt to certain angles in case of fire.
In regards to the limitation that the cylinder movement is 3-6 mm/s, this movement could be set to the range claimed in order to optimize tilting for the advantageous functions outlined by Poivet.

In view of Claim 21, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 20.  The limitation regarding “at least one actuator having a cylinder and a stem which can be inserted/disinserted in/from said cylinder and wherein said at least one motor is designed to control the insertion/disinsertion of said stem in/from said cylinder” was addressed in claim 20.  Kresse et al. teaches said motor is an electric motor (Paragraph 0044) and a gearmotor is then provided for the motion from said motor to at least one actuator (Paragraph 0021).
What Kresse et al. does not disclose is the speed of advancement or extension and retraction of said stem in said cylinder is 3-6 mm/s.
Poivet discloses a motor and actuator that is used to adjust the extension/retraction of a cylinder and that any type of extension/retraction speed can exist (Paragraph 0157).  Poivet discloses that this system can be used to input certain tracking functions such as move the tilting roof or in some cases other active parts to a specified angle, position or setting, e.g., go to a certain tilt angle, go to the max angle, define a clearance level, run one or more cycles of predefined behaviors (e.g., go to the max right, then max left and back, set a specific clearance level, set angle tilt limits or movement limits, define or modify the automatic sun-tracking system, define what to do at night and when (e.g., stay where it is, go to a pre-determined position, go the next morning's position, etc.), define the movement speed, define how often and how much the tilt angle or the position is updated based on the driving parameter (e.g., define how often to move in order to track the sun, either measured in time or in angle), define what to do in case of strong wind, define what strong wind is and how it is measured, define what data to export, store, etc., and many other parameters or settings (Paragraph 0094) wherein the system can tilt to let snow fall off the structure, tilt to facilitate cleaning operations, tilt to optimize nightly lighting, and tilt to certain angles in case of fire (Paragraph 0093).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the tracking program of Poivet in Kreese et al. PV plant for the advantages of being able to move the cylinder at any type of speed such that the system can tilt to let snow fall off the structure, tilt to facilitate cleaning operations, tilt to optimize nightly lighting, and tilt to certain angles in case of fire.
In regards to the limitation that the cylinder movement is 3-6 mm/s, this movement could be set to the range claimed in order to optimize tilting for the advantageous functions outlined by Poivet.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of McNeil-Yeckel et al. (US 2010/0300429 A1).

In view of Claim 7, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 3.   McNeil-Yeckel et al. teaches an actuator is equipped with a limit switch advantageously confirms stow or maintenance positions (Paragraph 0057).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator equipped with a limit switch to be able to confirm a stow or maintenance position.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Suan et al. (US 2020/0304057 A1).

In view of Claim 12, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 10.  Kresse et al. does not teach at least one unit comprises terminal retaining means for said panels constrained at the ends of said longitudinal members.
Suan et al. teaches at least one unit comprises terminal retaining means for said panels constrained at the ends of said longitudinal members (Figure 16 - Paragraph 0053 & 0080).  Suan et al. teaches that module clamps can be configured to secure solar modules onto solar trackers in a method that accomplishes electrical bonding and mechanical securement performed by a single fastener, reduced time required for module installation and reduces the amount of wasted area between solar modules compared to other top-clamp style clamps (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the terminal retaining means as disclosed by Suan et al. for the advantages of accomplishing electrical bonding and mechanical securement performed by a single fastener, reduced time required for module installation and reduces the amount of wasted area between solar modules compared to other top-clamp style clamps.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of The Economic Times “Solar array: Panels that can be used for heating, power generation and lighting”.

In view of Claim 13, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1. Kresse et al. teaches a plurality of units that comprise at least one photovoltaic panel, said motion transmission means being designed to transmit motion from one same motor to all said plurality of units so that by activating say at least one motor it is possible to control substantially simultaneously the inclination in the east-west direction of the units (Figure 15 & Paragraph 0044).
Kresse et al. does not teach that are between 5-15 units.
The Economic Times discloses that the solar arrays are installed to take care of the energy needs of residential and commercial establishments on a large scale. The number and size of solar panels in a solar array varies in line with the intensity of sunlight present at the place where it is installed. The units of electricity required, electricity storage capacity, space available for installing the solar array, etc. are other important factors of consideration for the purchase of a solar array (Page 1 – What is a Solar Array).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at 5-15 units based on the required amount of electricity required and space available for a solar which is dependent on a specific user.

In view of Claim 14, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kresse et al. teaches that one unit comprises a single motor that controls substantially simultaneously the inclination in the direction east-west of all units of a respective row of units (Figure 15 & Paragraph 0044).
Kresse et al. does not disclose two rows of units.
The Economic Times discloses that the solar arrays are installed to take care of the energy needs of residential and commercial establishments on a large scale. The number and size of solar panels in a solar array varies in line with the intensity of sunlight present at the place where it is installed. The units of electricity required, electricity storage capacity, space available for installing the solar array, etc. are other important factors of consideration for the purchase of a solar array (Page 1 – What is a Solar Array).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at 2 rows of units based on the required amount of electricity required and space available for a solar which is dependent on a specific user.

In view of Claim 15, Kresse et al., Orioli et al. and The Economic Times are relied upon for the reasons given above in addressing Claim 14. Modified Freese et al. does not disclose that the rows are offset from each other so that the panels of adjacent and successive rows are at a distance between 2 and 3 meters.
However, it is the examiner’s position that such spacing is a design choice to be made by one of ordinary skill based on the applied are and the size of the plants themselves.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the spacing claimed, based on the constraints of the installation area.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Cortec (DE 20 2014 100 397 U1).  Cortec is mapped to the English machine translation provided by the EPO website.

In view of Claim 16, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kreese et al. does not disclose joints for connecting said sections of said shaft, each section being hollow at least at its ends and having holes or a slot at one or both of its hollow ends while the joints have one or a pair of holes or slots, so that it is possible to align one of these holes or slots of a joint with a hole or slot of a first section and the other hole with a hole or slot of a second section adjacent and subsequent to the first, adjacent sections being constrained by screws or bolts inserted in these holes/slots aligned and tightening each joint to two respective sections by means of the screws or bolts.
Cortec discloses disclose joints for connecting said sections of said shaft, each section being hollow at least at its ends and having holes or a slot at one or both of its hollow ends while the joints have one or a pair of holes or slots, so that it is possible to align one of these holes or slots of a joint with a hole or slot of a first section and the other hole with a hole or slot of a second section adjacent and subsequent to the first, adjacent sections being constrained by screws or bolts inserted in these holes/slots aligned and tightening each joint to two respective sections by means of the screws or bolts (Figure 1B, 3-4, 9, #3).  Cortec teaches that these joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints that avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the constant velocity joints of Cortec in Kreese et al. shaft such that joints for connecting said sections of said shaft, each section being hollow at least at its ends and having holes or a slot at one or both of its hollow ends while the joints have one or a pair of holes or slots, so that it is possible to align one of these holes or slots of a joint with a hole or slot of a first section and the other hole with a hole or slot of a second section adjacent and subsequent to the first, adjacent sections being constrained by screws or bolts inserted in these holes/slots aligned and tightening each joint to two respective sections by means of the screws or bolts for the advantage of preventing the premature wear of joints and actuators.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Schatz et al. (US 2019/0052224 A1).

In view of Claim 17, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kreese does not disclose the section are mutually moveable or mounted sliding relative to each other by an amount equal to about 0.5-5 cm in the direction of the main extension axis of the at least one shaft.
Schatz et al. teaches that different sections of a shaft are mutually moveable or mounted sliding relative to each other in a direction of a main extension axis of a shaft (Figure 29 & Paragraph 0072), wherein the drive shaft is able to slide along its axis relative to an intermediate section to accommodate any variation in distances between the relative components (Paragraph 0072-0073).  Schatz et al. teaches that current systems for solar panels must accommodate bending and torsion forces exerted on the driveshaft due to misalignments between supports due to grading differences of the supporting terrain, wind and weight loading of the solar panels being transferred to the driveshaft, which can result in increased material costs and design in order to provide for adequate resistance to deflection and torsion loading (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have different sections of the shaft that are mutually moveable or mounted sliding relative to each other in a direction of a main extension axis of a shaft as disclosed by Schatz et al. in Kreese et al. PV plant for the advantage of mitigating or obviating the problems exposed by Schatz et al. in conventional PV systems.
Schatz et al. does not disclose the amount equal to about 0.5-5 cm, however, it is the examiner’s position that such an amount would be a design choice made by one of ordinary skill in the art based on design constraints of the system, therefore it would be obvious to one of ordinary skill to arrive at the amount claimed, based on the design constraints of the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kresse et al. (US 2019/0296688 A1) in view of Orioli et al. (WO 2018/167643 A1) in view of Dieter et al. (US 2011/0072740 A1).

In view of Claim 19, Kresse et al. and Orioli et al. are relied upon for the reasons given above in addressing Claim 1.  Kreese et al. does not teach that the support structures poles (Figure 2A, #7) are made of prestressed concrete.
Dieter et al. teaches vertical support structure poles that are made of prestressed concrete (Figure 1, #14 - Paragraph 0007 & 0026).  Dieter et al. teaches that conventional PV systems may generally be constructed out of steel and other similar lightweight materials to allow for each of transport and assembly but often these conventional systems may be either cost-inefficient, structurally deficient, or both and it may be useful to have a PV system to provide a more structurally sound and cost effective means to construct a photovoltaic structure (Paragraph 0002).  Accordingly, it would have been obvious to have the support structure poles of Kreese et al. be constructed of prestressed concrete as disclosed by Dieter for the advantages have a more structurally sound and cost effective means to construct a photovoltaic structure.


Allowable Subject Matter
Claims 8-9 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726